Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wa (CN 201 846 720) as cited by applicant with references made to attached machine translation.

Wa discloses regarding claim 1, a dumpling automation machine (See Figs 2-6 and Title) comprising a forming assembly for preparing a dumpling-like food product having a filled pocket (configured to closed to extrude dumpling wrappers which would contain a pocket for receiving a food product, See Abstract), the forming assembly including a pair of reciprocating forming plates arranged opposite to each other, a crab-claw structure provided on at least one of the forming plates (Jaws 11 and 12 are reciprocating forming plates arranged opposite each other with a crab-claw structure, Paragraph [0047], Fig 3) and including a plurality of crab-claw fingers articulated together wherein (the jaws are configured to have a crab-claw like finger which pivots in the same manner as a human finger joint, See Paragraph [0026]), after the pair of forming plates are configured to be reciprocated toward each other and pressed together, and the plurality of crab-claw fingers are configured to then pivot to press and form one or more convex ribs on a the filled pocket of the dumpling-like food product. (The jaws are reciprocated and closed together to pivot via pivot 40a for closing the dumpling like food product, See Abstract and Paragraph [0026]. The claws also have grooves and or notches, which would form a series of ribs, See paragraph [0026])

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-15 are also considered to be objected to as they are unable to be rejected due to their
dependency upon claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/9/2022